DETAILED ACTION
	This office action is in response to applicant’s remarks filed on September 23, 2021 in application 16/664,634.
	Claims 1-20 are presented for examination.   Claims 1-3, 5-6, 9-12, 14-15, 18 are amended.   Claims 19-20 are newly added. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 8-11, 13, 16 and 18-20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7, 10-11, 14-15, 17 and 19-20 of copending Application No. 16/664,252 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4-5, 7, 10-11, 14-15, 17 and 19-20 of application No. 16/664,252 contain(s) every element of claim(s) 1-3, 5, 8-11, 13, 16 and 18 of the instant application and thus anticipate the claim(s) of the instant application.   Claim(s) 1-3, 5, 8-11, 13, 16 and 18-20 of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 

Current Application 16/664,634
Application 16/664, 252
Claim 1
Claim 1, 8
Claim 2
Claim 4-5
Claim 3
Claim 1
Claim 5
Claim 7
Claim 8
Claim 10

Claim 8, 11
Claim 10
Claim 14-15
Claim 11
Claim 11
Claim 13
Claim 17
Claim 16
Claim 19
Claim 18
Claim 8, 20
Claim 19
Claim 20
Claim 20
Claim 11, 14


"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-10, 12-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pogde et al. (US 9,916,203) in further view of Botelho et al. (US 9,405761). 

In regard to claim 1, Podge et al. teach a computer-implemented method of reconstructing and repairing corrupt files between a first node and a second node within a computer network comprising:
looking for fingerprints of missing segments of a corrupted file in second node (find out the recent most version of the file that the user lost, col. 10 lines 61-67);
finding the good version of the file that the user lost, col. 10 lines 61-67); 
creating an Lp tree referring the discovered segments (create sparse metadata segment tree, col. 11 lines 1-14);
creating a temporary virtual file in a single namespace encompassing both the first node and the second node (the sparse tree representation is used to maintained snapshots of the file system ... and needs space proportionate only to the change rate of the file and hence it is more space efficient, col. 11 lines 1-14); and
moving the virtual file from the first node to the second node to thereby restore the missing segment and reconstruct the corrupted file using the metadata container (send only the changed part without requiring any differencing operation, col. 11, lines 1-14).
Podge et al. does not explicitly teach but Botelho et al. teach of a storing location information of the file in a metadata container storing a mapping of an original container and a region offset of regions is original containers for data including the file data (CR is a set of compressed segments, the metadata section there are all references or fingerprints that identify the segments in the container where content type describe the content of the container, a log-structure container set provide a mapping from container identifiers CID to block offset on disk, fig. 2, col. 1 lines 37-60). 
It would have been obvious to modify the method of Podge et al. by adding Botelho et al. determining data integrity.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in the management of files in the system (col. 1 lines 20-36). 
fingerprint lookup mapping is stored in a Merkle tree format where the leaf nodes represent data segments and their fingerprints are stored in the parent nodes which are metadata segments, col. 5 lines 44-55), and further wherein the fingerprint is one of a plurality of fingerprints for the file content and that are collected in Ln segments (segments are uniquely identified by their key/label called as fingerprint, col. 5 lines 44-55).

In regard to claim 4, Podge et al. teach the method of claim 3 wherein the computer network comprises a cluster of nodes and the first node is an available node within the cluster, the method further comprising:
sending missing fingerprints for the missing segment from second node to the first node (finding the good version of the file that the user lost, col. 10 lines 61-67);
discovering the segments corresponding to missing fingerprints using an index lookup (already cached base Lp tree generates a sparse Lp tree and the Lx entries are stored in index, col. 7 lines 5-18); and
generating the LP tree referring to the discovered missing fingerprints (create sparse metadata segment tree, col. 11 lines 1-14).

In regard to claim 5, Podge et al. teach the method of claim 4 wherein the step of creating the temporary virtual file comprises generating a content handle representing L6 and stitching already cached base Lp tree generates a sparse Lp tree and the Lx entries are stored in index, col. 7 lines 5-18).

In regard to claim 6, Podge et al. teach the method of claim 5 further comprising moving the temporary virtual file from the first node to the second node (send only the changed part without requiring any differencing operation, col. 11, lines 1-14). 
Podge et al. does not explicitly teach but Botelho et al. teach wherein the metadata container comprises a cloud tier container storing metadata section of multiple L0 and Lp containers (CR is a set of compressed segments, the metadata section there are all references or fingerprints that identify the segments in the container where content type describe the content of the container, a log-structure container set provide a mapping from container identifiers CID to block offset on disk, fig. 2, col. 1 lines 37-60). 
Refer to claim 1 for motivational statement. 

In regard to claim 7, Podge et al. teach the method of claim 6 further comprising updating a file migration policy and moving the temporary virtual file from one node to another node in the cluster (send only the changed part without requiring any differencing operation, col. 11, lines 1-14).

In regard to claim 8, Podge et al. teach the method of claim 1 wherein the first and second nodes comprise part of a deduplication backup process executed by a data storage server running a Data Domain file system (DDFS) (Data Domain Restorer – based de-duplication storage system … APIs to integrate with a Data Domain system using an optimized transport mechanism, col. 5 lines 1-23). 

In regard to claim 9, Podge et al. teach a system for reconstructing and repairing corrupt files between a first node and a second node within a computing cluster comprising:
a first corrupt file repair component configured to look for fingerprints of missing segments of a corrupted file in the cloud tier (find out the recent most version of the file that the user lost, col. 10 lines 61-67), discover copies of these missing segments in the node (finding the good version of the file that the user lost, col. 10 lines 61-67);
a second corrupt file repair component configured to create an Lp tree referencing the discovered segments (for efficient file restore, col. 10 lines 52-67, create sparse metadata segment tree, col. 11 lines 1-14), and create a temporary virtual file in a single namespace encompassing both the active tier and the cloud tier (the sparse tree representation is used to maintained snapshots of the file system ... and needs space proportionate only to the change rate of the file and hence it is more space efficient, col. 11 lines 1-14); and
an interface moving the virtual file from the first node to the second node to thereby restore the missing segment and reconstruct the corrupted file using the metadata container (send only the changed part without requiring any differencing operation, col. 11, lines 1-14).
Podge et al. does not explicitly teach but Botelho et al. teach of a metadata container storing location information of the file by mapping an original container and a region offset of regions is original containers for data including the file data (CR is a set of compressed segments, the metadata section there are all references or fingerprints that identify the segments in the container where content type describe the content of the container, a log-structure container set provide a mapping from container identifiers CID to block offset on disk, fig. 2, col. 1 lines 37-60). 
Refer to claim 1 for motivational statement. 

In regard to claim 10, Podge et al. teach the system of claim 9 wherein content of the file comprises a lower segment of a Merkle tree, and wherein leaf nodes in the segment tree comprise L0 segments or data segments, and the segment tree comprises the metadata (Lp) segments (fingerprint lookup mapping is stored in a Merkle tree format where the leaf nodes represent data segments and their fingerprints are stored in the parent nodes which are metadata segments, col. 5 lines 44-55); and further wherein the fingerprint is one of a plurality of fingerprints for the file content and that are collected in Ln segments (segments are uniquely identified by their key/label called as fingerprint, col. 5 lines 44-55).

In regard to claim 12, Podge et al. teach the system of claim 11 wherein the first node is an available node within the cluster, the first corrupt file repair component further configured to send missing fingerprints for the missing segment from second node to the first node (finding the good version of the file that the user lost, col. 10 lines 61-67), discover the segments corresponding to missing fingerprints using an index lookup (already cached base Lp tree generates a sparse Lp tree and the Lx entries are stored in index, col. 7 lines 5-18), and generate the Lp tree referring to the discovered missing fingerprints (create sparse metadata segment tree, col. 11 lines 1-14).

already cached base Lp tree generates a sparse Lp tree and the Lx entries are stored in index, col. 7 lines 5-18).

In regard to claim 14, Podge et al. teach the system of claim 13 wherein first corrupt file repair component further moves the temporary virtual file from the first node to the second node (send only the changed part without requiring any differencing operation, col. 11, lines 1-14). 
Podge et al. does not explicitly teach but Botelho et al. teach wherein the metadata container comprises a cloud tier container storing metadata section of multiple L0 and Lp containers (CR is a set of compressed segments, the metadata section there are all references or fingerprints that identify the segments in the container where content type describe the content of the container, a log-structure container set provide a mapping from container identifiers CID to block offset on disk, fig. 2, col. 1 lines 37-60). 
Refer to claim 1 for motivational statement. 

In regard to claim 15, Podge et al. teach the system of claim 14 wherein the first corrupt file repair component updates a file migration policy and moving the temporary virtual file from one node to another node in the cluster (send only the changed part without requiring any differencing operation, col. 11, lines 1-14).

In regard to claim 16, Podge et al. teach the system of claim 9 wherein the first and second nodes comprise part of a deduplication backup process executed by a data storage server Data Domain Restorer – based de-duplication storage system … APIs to integrate with a Data Domain system using an optimized transport mechanism, col. 5 lines 1-23). 

In regard to claim 17, Podge et al. teach the system of claim 16 wherein the cluster executes a cluster file system for managing data within the nodes in the system (large-scale network implementing a sparse metadata segment tree for high metadata churn workload … backup management process, 3 lines 42-61).

In regard to claim 18, Podge et al. teach a computer program product, comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein, the computer-readable program code adapted to be executed by one or more processors to implement a method reconstruct and repair corrupt files between nodes within a cluster by:
looking for fingerprints of missing segments of a corrupted file in second node (find out the recent most version of the file that the user lost, col. 10 lines 61-67);
discovering copies of these missing segments in the second node (finding the good version of the file that the user lost, col. 10 lines 61-67); 
creating an Lp tree referring the discovered segments (for efficient file restore, col. 10 lines 52-67, create sparse metadata segment tree, col. 11 lines 1-14);
creating a temporary virtual file in a single namespace encompassing both the first node and the second node (the sparse tree representation is used to maintained snapshots of the file system ... and needs space proportionate only to the change rate of the file and hence it is more space efficient, col. 11 lines 1-14); and
send only the changed part without requiring any differencing operation, col. 11, lines 1-14).
Podge et al. does not explicitly teach but Botelho et al. teach of a storing location information of the file in a metadata container storing a mapping of an original container and a region offset of regions is original containers for data including the file data (CR is a set of compressed segments, the metadata section there are all references or fingerprints that identify the segments in the container where content type describe the content of the container, a log-structure container set provide a mapping from container identifiers CID to block offset on disk, fig. 2, col. 1 lines 37-60). 
Refer to claim 1 for motivational statement. 

In regard to claim 20, Podge et al. does not explicitly teach but Botelho et al. teach the computer program product of claim 19 wherein the metadata container comprises a cloud tier container storing metadata sections of multiple L0 and Lp containers (CR is a set of compressed segments, the metadata section there are all references or fingerprints that identify the segments in the container where content type describe the content of the container, a log-structure container set provide a mapping from container identifiers CID to block offset on disk, fig. 2, col. 1 lines 37-60).  
Refer to claim 1 for motivational statement. 


***********************************************
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Akanda et al. (US 9396071) metadata for recover
Baggerman (US 2020/0026566) multiple tiers in cloud storage
Bishop et al. (US 2015/0312274) cloud computing environment and tiers
Bono et al. (US 10,915,497) containers and cloud tiering 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov